On May 20, 1936, an indictment against C. A. Mark was returned into the Criminal District Court of Tarrant County, Texas, charging him with forgery. On June 15, 1936, appellant entered into an appearance bond in the sum of one thousand dollars with H. G. Tankersley and J. J. Williams as sureties. Mark's case was set for trial on October 15, 1936. He failed to appear. His bond was forfeited and judgment nisi entered against him and his sureties. Upon proper notice the judgment nisi was made final on the 28th day of May, 1938, from which judgment Tankersley and Williams bring this appeal.
The facts developed upon the trial are precisely the same as found and related in cause No. 20109, Henry Darwin Caldwell, et al v. State, page 524 of this volume) this day decided; and appellants' contentions are the same here as in the case mentioned.
For the same reasons which lead to an affirmance of the judgment in cause No. 20,109 the judgment here will be affirmed.
              ON APPELLANTS' MOTION FOR REHEARING.